DETAILED ACTION
Prosecution History
	Claims 1-18 were originally filed.
	Claim 19 has since been newly added.
	Claims 5 and 18 have since been canceled. 
	Claims 1, 4, 8-9, 13-14, 16-17, and 19 have since been amended.
	Claims 1-4, 6-17, and 19 are pending and allowed.

Allowable Subject Matter
Claims 1-4, 6-17, and 19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ferguson US 9,719,801.
Ferguson discloses a system and method for calibrating sensors using road map data which utilizes various vehicle sensors to assist in navigation. The system calibrates the sensors through performing a comparison or analysis between information about the environment received by sensors with similar information provided by the map data. Based on the comparison, various sensors may be adjusted to reflect the information provided by the road map and potentially adjust parameters of a sensor based on the information provided by a road map. 
In concurrence with the Patent Board Decision dated 7/12/2022, regarding independent claim 1, the prior art fails to teach or suggest the following claimed subject matter:
“predict expected readings of said vehicle sensors at said particular location based on said road attribute information, wherein said vehicle sensors comprise inertial sensors to read forces acting on said vehicle”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas Ingram/Primary Examiner, Art Unit 3668